This appeal is prosecuted from a conviction had in the District Court of El Paso County, on April 12 of this year, finding appellant guilty of assault with intent to murder, and assessing his punishment at confinement in the penitentiary for a period of seven years.
As the record comes to us there is no motion for new trial in same. We find in the record certain memoranda intended for bills of exception, to this effect:
                "Defendant's Bills of Exception:
S. of F. p. 7: (Witness Gonzales)
Q. Then you saw somebody on him when he was down?
A. Yes, sir.
Council for deft: We object; question is leading.
Objection overruled. Deft. excepts.
S. of F. p. 12:
(Cross Exam. of Griego, on recall)
Q. They were there present and saw you spending your money?
A. Yes, sir.
Counsel for deft. We object; that has been gone over prior to this.
Objection overruled.
Deft. excepts.
S. of F. p. 12:
Q. Somebody took them out of your pocket?
Counsel for deft: We object; we just asked this witness how many men were there, that he saw there, and it does not give the district attorney the right to go into other matters.
Objection overruled.
Exception by deft.
JAMES R. HARPER."
These purported bills of exception are so manifestly insufficient, if not unintelligible, as not to call in review the matters to which they relate. In this condition of the record the only matters which we can review are the validity of the indictment and the sufficiency of the evidence. The indictment is in the usual form, and the facts *Page 29 
of the case show the most unprovoked assault upon the assaulted party.
Finding no error in the proceedings of the court below, it is ordered that the judgment of conviction be and the same is hereby affirmed.
Affirmed.
McCord, Judge, absent.